In a proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Gage, J.), dated March 4, 1986, which, upon a fact-finding order dated February 13, 1986, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, placed him with the Division of Youth for a period of 18 months. The appeal brings up for review the denial, after a hearing, of that branch of the appellant’s omnibus motion which was to suppress physical evidence.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s sole contention on appeal is that the hearing court erred when it denied his motion to suppress the weapon. The decision by the police officer to stop and frisk the appellant was reasonable under the circumstances and the scope and manner of the police action was not overly intrusive (see, People v Prochilo, 41 NY2d 759; People v De Bour, 40 NY2d 210; Terry v Ohio, 392 US 1; CPL 140.50). Bracken, J. P., Niehoff, Kooper and Sullivan, JJ., concur.